                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

TYRONE HURT,                                       )
                                                   )
            Plaintiff,                             )
                                                   )
      vs.                                          )           Case No. 4:20-CV-99 NAB
                                                   )
BAILEY REAL TOR INC. LLC,                          )
                                                   )
            Defendant.                             )


                                 MEMORANDUM AND ORDER

         This matter is before the Court upon the civil complaint and motion for leave to commence

this action without prepayment of the required filing fee of pro se plaintiff Tyrone Hurt. Plaintiff

filed his civil complaint on January 21, 2020, against defendant "Bailey Realtor Inc. LLC." ECF

No. 1.      According to the complaint, plaintiff resides in Washington D.C. and defendant is

incorporated there and has its principal place of business there. Id. at 2-4. The allegations of the

hand-written complaint are very difficult to read. Plaintiff appears to be claiming that defendant

unlawfully evicted him from an apartment located in Washington D.C. and that defendant owes

him paid rent money. Id. at 5.

         Pursuant to 28 U.S.C. § 139l(b), a civil action may be brought in: (1) a judicial district in

which any defendant resides, if all defendants are residents of the State in which the district is

located; (2) a judicial district in which a substantial part of the events or omissions giving rise to

the claim occurred, or a substantial part of property that is the subject of the action is situated; or

(3) ifthere is no district in which an action may otherwise be brought, any judicial district in which

any defendant is subject to the Court's personal jurisdiction.

         Plaintiff has alleged no basis for venue being proper in this Court. Plaintiff makes no

allegation of an act or omission occurring within the jurisdictional boundaries of this Court, nor
does plaintiff allege that the defendant resides within this district. None of the requirements of§

1391 are present in this case. Accordingly, venue in the Eastern District of Missouri is not proper.

       According to a query of the electronic case management system for the United States

District Court for the District of Columbia, plaintiff Tyrone Hurt has a history of filing cases in

districts where venue does not lie. See Hurt v. USA, No. 1: 19-cv-2785-UNA (D.D.C. Sept. 9,

2019); Hurt v. USA, No. 1:15-cv-288-JEB (D.D.C. August 21, 2014). When these cases are

transferred to the correct venue - District of Columbia District Court - they are dismissed because

plaintiff has been barred from proceeding informa pauperis in the United States Court of Appeals

for the District of Columbia Circuit, see Hurt v. Soc. Sec. Admin., 544 F.3d 308, 311 (D.C. Cir.

2008) (per curiam), and in the District Court for the District of Columbia, see Hurt v. The

Declaration of Independence, No. 07-0647 (D.D.C. Jan. 9, 2009).

        Under 28 U.S.C. § 1406(a), when a case is filed in a district where venue is not proper,

the District Court can either dismiss the action, or if it is in the interest of justice, the Court can

transfer the case to any district or division in which it could have been brought. In this case,

transfer of this action to the proper venue of the District of Columbia District Court would only

lead to eventual dismissal as plaintiff is barred from in forma pauperis litigation in that Court.

Because transfer would be pointless, the Court will dismiss this action.

        Accordingly,

        IT IS HEREBY ORDERED that this action is DISMISSED for lack of proper venue.

See 28 U.S.C. §§ 1391, 1406(a).

        IT IS FURTHER ORDERED that plaintiffs motion for leave to proceed in forma

pauperis [ECF No. 2] is DENIED as moot.

        IT IS FURTHER ORDERED that plaintiffs motion for appointment of counsel [ECF

No. 3] is DENIED as moot.



                                                  -2-
An Order of Di~jRal shall be filed with this Memorandum and Order.

Dated this   h<Tcta~ of January, 2020.


                                     ~~  RONNIE L. WHITE
                                         UNITED STATES DISTRICT JUDGE




                                         -3-
